Civil action in trespass and to establish plaintiff's ownership to a lot of land located in the town of Windsor. The jury returned the following verdict:
"1. Is plaintiff owner of the land described in the complaint? Answer: Yes.
"2. Have defendants an easement over the lands described in complaint? Answer: Yes.
"3. Have defendants trespassed upon the lands, as alleged in the complaint? Answer: _____" *Page 853 
Judgment on the verdict in favor of the defendant, from which plaintiff appeals.
The only material exceptions presented on the appeal are those directed to portions of the charge. A careful perusal of the record confirms us in the belief that the cause has been tried in substantial accord with the decisions relating to the question involved. The case presents no new or novel point of law which would seem to warrant an extended discussion, or which we apprehend would be helpful or beneficial to the profession. We have discovered nothing which would entitle the plaintiff to a new trial. Hence the verdict and judgment entered below will be upheld.
No error.